DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Amendment filed January 21, 2021.
	Claims 1, 3, 5, 7 and 9-15 are pending.  Claims 2, 4, 6 and 8 are canceled.  Claims 1 and 9-10 are amended.  Claim 1 is independent.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 received on January 6, 2020.
Allowable Subject Matter
Claims 1, 3, 5, 7 and 9-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, there is no teaching or suggestion in the prior art of record to provide the recited relationship of T<LV-M/2 is satisfied between T and LV-M, T being a distance between the spin-orbit torque wiring and the heat sink layer in the lamination direction and LV-M being an in-plane distance between a via connected to the spin-orbit torque wiring and the functional unit orthogonal to the lamination direction, in combination with the other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877.  The examiner can normally be reached on 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/Alfredo Bermudez Lozada/Primary Examiner, Art Unit 2825